Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.

Priority
3.    Applicant claims domestic priority under 35 USC 119e to provisional application filed on 09/13/2017.

Oath/Declaration
4.    Applicant’s Oath was filed on 03/12/2020.

Drawings
5.    Applicant’s drawings filed on 03/12/2020 has been inspected and is in compliance with MPEP 608.01.
Specification
6.    Applicant’s specification filed on 03/12/2020 has been inspected and is in compliance with MPEP 608.02.
Claim Objections


Remarks
8.	Examiner request Applicant review relevant prior art under the conclusion of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 4 and 11 recites the limitation "the processing devices".  However, the claim contains no earlier recitation or limitation of a plurality of processing devices and it is unclear as to what element the limitation was making reference. There is insufficient antecedent basis for this limitation in the claim thereby rendering the claim indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

10.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticpated by 
U.S. Publication No. 20150103383 hereinafter Dowling.

	As per claim 1, Dowling discloses:
A system for securing access to electronic data (para 0019 “In one of its aspects, the present invention encompasses a network scanner which includes an optical document scanning arrangement with a scanning surface for document scanning, an image digitizing subsystem operative to produce an image file from a set of one or more scanned pages, and a computerized subsystem including a processor, a memory, a network interface, an optional smart card interface, and computer software resident in the memory, such as application and communications software.” Para 0022 “Various authentication methods such as the use of smart cards, biometric IDs, server side certificate accounts requiring user name and password, digital signatures, and encryption may be seamlessly used to verify to the recipient that the scanned document was inserted into the scanner and/or sent by the person who correctly executed the scanned document.”), comprising: 
an image capturing device (Fig. 1, element 105, para 0031);
a processing device in communication with the image capturing device (Fig. 1 element 120, 145, 125, para 0032 “A network interface 125 and an optional smart card interface 130 are coupled to the computerized subsystem.), 
para 0067 “The smart card interface 130 may be a smart card slot reader, or may communicate via similar personal communications or computerized devices like PDAs capable of holding user-specific data.” Para 0102 “Alternatively, the cryptographic keys used for digital signatures can be sent via an encrypted path to a client side network scanner or PC so the digital encryption algorithms involving the user keys used to digitally sign the document are applied at the client side network scanner or PC.”); and
a client device configured to communicate with the processing device (para 0032 “The smart card interface 130 may be a smart card slot reader, or may communicate via similar personal communications or computerized devices like PDAs capable of holding user-specific data.”.”), including:
a storage module (Fig. 1, 120); and
one or more executable instructions to be executed by the processing device (para 0019 “A GUI is provided for facilitating human-machine interactions, including, for example, GUI functions which enable a user to control and manage the creation and transmission of electronic documents from source hard copy input documents.” Fig. 1, para 0031 “In some embodiments, the scanner engine 105 itself has a dedicated processor to aid in the image digitization process and, in other embodiments, a single processor is used to assist in the digitization operations and to support other software functions.”), the one or more executable instructions configured to:
para 0043 “In accordance with the method 200, a user ID is accepted from a user at a step 205. As discussed in the examples below, this step can be accomplished by the user inserting a smart card in a smart card reader integrated into the network scanner 100 (or coupled thereto) and entering a PIN, entering a user name and password into a dialog box, pressing a thumb onto a fingerprint sensor, and/or any other input means. Once the user has been identified, at step 210, the network scanner 100 associates the user with a document to be scanned and/or a user account.” Para 0046 “Next, in step 220, the document is scanned.”)
generate an authenticating image from the image (para 0067 “In one embodiment, application software 145 preferably resident in the network scanner then causes a digital signature and a public key to be read from the inserted smart card by the smart card reader to be applied to a scanned image file (generated in step 220). Alternatively, the scanned image file is sent to the smart card and an encryption/authentication application on the smart card applies an appropriate set of cipher algorithms (step 225) to be applied to the document. Alternatively, the cryptographic keys used for digital signatures can be sent via an encrypted path to a client side network scanner or PC so the digital encryption algorithms involving the user keys used to digitally sign the document are applied at the client side network scanner or PC.”)
associate an authenticating image with an encryption key to an electronic data stored on the processing device (para 0102 “Also optionally included in the server system 500 is a user authentication database 535. The user Alternatively, the cryptographic keys used for digital signatures can be sent via an encrypted path to a client side network scanner or PC so the digital encryption algorithms involving the user keys used to digitally sign the document are applied at the client side network scanner or PC.”)

	As per claim 2, Dowling discloses:
The system of claim 1, wherein the client device is a USB key (para 0037 and 0043 “Also, once the user is identified, a set of user preferences may be accessed from the local scanner memory 120, downloaded from a networked computer or file server that holds user preference and customization/personalization data, or can be read from a smart card or wireless PDA type device carried by the user.” The network scanner can be connected to a computer which has USB ports in order to the network scanner to read data from the smart card. Also, Smart cards are cards or cryptographic USB tokens).

	As per claim 3, Dowling discloses:
The system of claim 1, wherein the client device is a card device including a security interface having a selectable means of inputting a passcode (para 0032, 0043, and 0064).

	As per claim 4, Dowling discloses:
The system of claim 3, wherein the card device includes a wireless interface for communication with the processing devices (para 0032 and 0070).

As per claim 5, Dowling discloses:
The system of claim 3, further comprising a card reader interface connected to the processing device configured to communicate the processing device with the card device (Fig. 1).

As per claim 6, Dowling discloses:
The system of claim 1, wherein the client device is a smartphone (para 0032, 0064, 0078, and 0095).

As per claim 7, Dowling discloses:
The system of claim 1, wherein the image capturing device is a scanner (para 0037 and 0095).

As per claim 8, Dowling discloses:
The system of claim 1, wherein the client device includes a copy of the encryption algorithm stored in the storage module (para 0032 and 0067).

As per claim 9, Dowling discloses:
para 0019 “A GUI is provided for facilitating human-machine interactions, including, for example, GUI functions which enable a user to control and manage the creation and transmission of electronic documents from source hard copy input documents.”) 
to a user for generating the authentication key (para 0067 “Using the appropriate client, the user then selects a recipient from his/her address book or enters the email address manually. In this example, the user then selects strong authentication and also selects strong encryption. In one embodiment, application software 145 preferably resident in the network scanner then causes a digital signature and a public key to be read from the inserted smart card by the smart card reader to be applied to a scanned image file (generated in step 220). Alternatively, the scanned image file is sent to the smart card and an encryption/authentication application on the smart card applies an appropriate set of cipher algorithms (step 225) to be applied to the document.”).

As per claim 10, Dowling discloses:
The system of claim 1, wherein the one or more executable instructions are further configured to provide the authentication key to the client device (para 0067 and 0122).


As per claim 10, Dowling discloses:
The system of claim 1, further comprising a server for providing the processing devices with access to the encryption algorithm  (para 0067 and 0122).

As per claim 12, the implementation of the system of claim will execute the method of claim 12. The claim is analyzed with respect to claim 1. 

As per claim 13, Dowling discloses:
 The method of claim 12, further comprising launching a graphical user interface (GUI) in response to establishing a communication between the processing device and the client device (para 0019, 0020 and 0034).

As per claim 14, Dowling discloses:
 The method of claim 13, further comprising receiving a security level selection from a user via the GUI (para 0067).

As per claim 15, Dowling discloses:
The method of claim 13, further comprising displaying, via the GUI, the authenticating image for user verification (para 0038, 0050, 0069 and 0092).

As per claim 16, Dowling discloses:


As per claim 17, Dowling discloses:
The method of claim 13, further comprising providing an encryption key to the processing device in response to matching the scanned image with the authenticating image stored in the client device (para 0046, 0049, 0120 and 0122).

As per claim 18, the implementation of the method of claims 1 and 2 will execute the system of claim 18. The claim is analyzed with respect to claims 1 and 2.

As per claim 19, Dowling discloses:
 The system of claim 1, wherein the one or more executable instructions include an image recognition algorithm (para 0031 and 0034).

As per claim 20, Dowling discloses:
The system of claim 18, wherein the one or more executable instructions are further configured to match the scanned image with an authenticating image stored in the client device (para 0046,  0068 and 0106).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. US 20020103885 discloses on paragraph 0167 “The remote printer 121 reads out various kinds of information (the address for access, encryption key and algorithm used, and the like) associated with a data server that stores user data from the IC card 124 inserted into that remote printer 121 (601 in FIG. 19). Note that the user selects user data to be output in advance by operating the remote printer (not shown in FIGS. 18 and 19).”

B. US 20100074442 discloses on paragraph 0009 “According to aspects of the present invention, an image scanning system is provided, which includes an image scanner and a terminal device connected communicably with the image scanner. The terminal device includes a terminal-side password accepting unit configured to accept a password, a key storage unit configured to store an image encryption key for encrypting image data, a key encrypting unit configured to encrypt the image encryption key stored in the key storage unit, with the password accepted through the terminal-side password accepting unit, a key sending unit configured to send the image encryption key encrypted by the key encrypting unit to the image scanner, an image receiving unit configured to receive image data encrypted from the image scanner, and an image decrypting unit configured to decrypt the image data encrypted received from the image scanner, using one of the image encryption key stored in the key storage unit and an 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GARY S GRACIA/Primary Examiner, Art Unit 2491